F I L E D
                                                              United States Court of Appeals
                                                                      Tenth Circuit
                    UNITED STATES CO URT O F APPEALS
                                                                      May 23, 2006
                                 TENTH CIRCUIT                    Elisabeth A. Shumaker
                                                                      Clerk of Court


 U N ITED STA TES O F A M ER ICA,

               Plaintiff-Appellee,                      No. 05-1311
          v.                                        District of Colorado
 EM ILIO ESC AM ILLO ,                       (D.C. No. 04-CV-2201 W DM and
                                                    03-CR-69 W DM )
               Defendant-Appellant.



                                      OR DER *


Before M U RPH Y, SE YM OU R, and M cCO NNELL, Circuit Judges.


      Emilio Escamillo, a federal prisoner proceeding pro se, seeks a certificate

of appealability (COA) that would allow him to appeal the district court’s order

denying his habeas corpus petition under 28 U.S.C. § 2255. See 28 U.S.C. §

2253(c)(1)(B). Because we conclude that M r. Escamillo has failed to make “a

substantial showing of the denial of a constitutional right,” we DENY his request

for a COA and dismiss the appeal. Id. § 2253(c)(2).




      *
       This order is not binding precedent, except under the doctrines of law of
the case, res judicata, and collateral estoppel.
                                  I. Background

      M r. Escamillo was charged with four counts of violating federal law: one

count of conspiracy to distribute 500 grams or more of a cocaine mixture (Count

One); one count of possessing with intent to distribute cocaine (Count Two); one

count of using and carrying a firearm in furtherance of drug trafficking (Count

Four); and one count of being a felon in possession of a firearm (Count Five). H e

pleaded guilty to the two drug counts and a jury acquitted him of the remaining

firearm charges. M r. Escamillo was sentenced to 60 months’ imprisonment on

each of the drug counts, the sentences to be served concurrently. In ascertaining

the sentencing guidelines range, the district court found that M r. Escamillo

possessed a firearm in connection with the offense, and therefore increased his

base offense level by two levels. Even with the firearm enhancement, M r.

Escamillo received the mandatory statutory minimum sentence as to both Count

One and Count Two. M r. Escamillo, through his attorney, filed a motion to

amend the judgment to remove the firearm enhancement even though it would not

reduce his sentence. The district court denied the motion. M r. Escamillo did not

appeal.

      On October 22, 2004, M r. Escamillo, represented by counsel, filed a

M otion Under 28 U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence by a

Person in Federal Custody. In the motion, M r. Escamillo argued that the two-

level increase for possession of a firearm violated Blakely v. Washington, 542

                                         -2-
U.S. 296 (2004). Subsequently, on M arch 1, 2005, M r. Escamillo sent a letter to

the district court judge complaining that M r. Escamillo’s attorney did not include

an issue that M r. Escamillo had directed his attorney to raise in the § 2255

motion. In the letter, M r. Escamillo stated, “I was denied my right to a first

appeal based on erroneous information and that under the circumstances my right

to a first direct appeal should be reinstated. Thus far my attorney has refused to

present this ground because he believes it to be frivolous.” R. Doc. 136. This

letter was provided only to the district court, not to government counsel. The

district court ordered the government to respond to M r. Escamillo’s § 2255

motion. In a second letter to the district court, dated M arch 21, 2005, M r.

Escamillo thanked the district court judge for ordering the government to respond

to his § 2255 motion. M r. Escamillo also noted his concern that the government

was not instructed to respond to his argument that he was denied the right to a

direct appeal. He informed the court:

      I do not want the government to later claim that I did not raise the
      matter of my being denied my right to a first appeal. I ask the C ourt
      to “liberally” construe my letter to the Court dated M arch 1, 2005 as
      a supplement to the pending Section 2255 motion as allowed by Rule
      15(a) of the Federal Rules of Civil Procedure and as provided by
      Haines v. Kerner, 404 U.S. 519 (1972).

R. Doc. 138.

      In denying M r. Escamillo’s § 2255 motion, the district court held that

Blakely did not apply retroactively to convictions that were final at the time



                                          -3-
Blakely was decided. The court did not address M r. Escamillo’s claim, raised in

his ex parte letters to the district court, that he was denied the right to a direct

appeal. The district court denied M r. Escamillo’s request for a COA. M r.

Escamillo now asks this Court to grant his request for a COA or to order a

summary remand to the district court because he was denied the right to a direct

appeal.

                                     II. Discussion

      The denial of a motion for relief under 28 U.S.C. § 2255 may be appealed

only if the district court or this Court first issues a COA. 28 U.S.C. §

2253(c)(1)(B). A COA will issue “only if the applicant has made a substantial

showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). In order

to make such a showing, a petitioner must demonstrate that “reasonable jurists

could debate whether . . . the petition should have been resolved in a different

manner or that the issues presented were adequate to deserve encouragement to

proceed further.” Slack v. M cDaniel, 529 U.S. 473, 483-84 (2000) (internal

quotation marks omitted).

      W e turn first to M r. Escamillo’s request that we summarily remand this

case back to the district court because he was denied the opportunity for a direct

appeal. This Court will not address an issue raised for the first time on appeal.

United States v. M oore, 22 F.3d 241, 243 n.3 (10th Cir. 1994). Anticipating this

result, M r. Escamillo claims that his M arch 1, 2005 letter, which informed the

                                           -4-
court of his lawyer’s failure to argue that he was denied a direct appeal, was

sufficient to amend his § 2255 motion. M r. Escamillo correctly asserts that

Federal Rule of Civil Procedure 15(a) provides liberal standards for amending a

pleading: before a responsive pleading is filed a party may amend a pleading at

any time without leave of court, and after a responsive pleading is filed leave to

amend “shall be freely given when justice so requires.” Fed. R. Civ. P. 15(a); see

also Rutledge v. United States, 230 F.3d 1041, 1051 (7th Cir. 2000) (“Until a

final ruling has been issued, a district court must consider a petitioner’s request to

amend his § 2255 motion, though the court need not grant the requested

amendments.”). Thus, if M r. Escamillo properly sought to amend his § 2255

petition to include a claim that he was denied the right to a direct appeal, the

district court was required, at a minimum, to consider his request to amend.

      However, M r. Escamillo’s letters to the district court were not motions to

amend his initial § 2255 petition. His private M arch 1, 2005 letter to the judge

was a “complaint” that his attorney did not include an issue that he wished to

raise. R. Doc. 136. It was not styled as a motion to amend and did not ask the

court to amend the earlier petition. His second letter, dated M arch 21, 2005, did

ask the court to “‘liberally’ construe [his previous letter] as a supplement to the

pending Section 2255 motion as allowed by Rule 15(a) of the Federal Rules of

Civil Procedure.” R. Doc. 138. Like the first letter, however, the second letter

was not styled as a motion to amend and was not provided to opposing counsel.

                                          -5-
Because M r. Escamillo w as represented by counsel when he submitted the letters,

the rule that pro se pleadings are interpreted liberally was inapplicable to him.

See Rutledge, 230 F.3d at 1052 (finding that a habeas petitioner who was

represented by counsel was not entitled to have the district court liberally

construe letters mailed to the district court as motions to amend). M r. Escamillo

was aware that his lawyer was not following his instructions with respect to that

claim. M r. Escamillo w as therefore confronted w ith several options: he could ask

his lawyer for instructions on how to file a pro se supplemental brief, he could

find a new lawyer who would follow his requests, or he could fire his lawyer and

proceed pro se. Because M r. Escamillo chose to retain his lawyer despite the

lawyer’s failure to follow M r. Escamillo’s instructions, M r. Escamillo was not

entitled to have the district court liberally construe his letter as a motion to

amend. Accordingly, there was no motion to amend before the district court, the

district court did not err in not considering M r. Escamillo’s claim that he was

denied a direct appeal, and we will not consider the issue because it was raised

for the first time on appeal.

      Next, M r. Escamillo argues that his conviction was “obtained by a plea of

guilty without understanding the consequences of his plea.” O pening Br. 11. M r.

Escamillo did not present this issue to the district court in his initial § 2255

petition. Because he failed to raise this issue in the district court, we will not

consider it on appeal. M oore, 22 F.3d at 243 n.3.

                                           -6-
      Finally, he contends that the sentencing court’s decision to increase his

base offense level for possession of a firearm violated the Supreme Court’s

decision in United States v. Booker, 543 U.S. 220 (2005). However, neither

Booker nor Blakely apply retroactively to cases on collateral review. United

States v. Bellam y, 411 F.3d 1182, 1186 (10th Cir. 2005). Because his conviction

became final before either decision was issued, M r. Escamillo cannot challenge

his sentence under either Booker or Blakely.

      Accordingly, we D EN Y Emilio Escamillo’s request for a COA and

DISM ISS this appeal.

                                               Entered for the Court,

                                               M ichael W . M cConnell
                                               Circuit Judge




                                        -7-